J-S34010-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM H. KEIL,                           :
                                               :
                       Appellant               :   No. 989 WDA 2018

              Appeal from the PCRA Order Entered June 27, 2018
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0004122-1989,
              CP-02-CR-0004503-1989, CP-02-CR-0004505-1989,
              CP-02-CR-0004507-1989, CP-02-CR-0004509-1989


BEFORE:      DUBOW, J., McLAUGHLIN, J., and COLINS, J.*

JUDGMENT ORDER BY DUBOW, J.:                       FILED SEPTEMBER 12, 2019

       Appellant, William H. Keil, appeals from the June 27, 2018 Order entered

in the Allegheny County Court of Common Pleas dismissing his first Petition

filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-

9546, as untimely. After careful review, we quash this appeal.

       The relevant facts and procedural history are, briefly, as follows. On

August 30, 1989, Appellant entered guilty pleas to numerous sexual offenses

at five docket numbers.1 On October 31, 1989, the court sentenced Appellant

to an aggregate term of 20 to 70 years’ incarceration, followed by 45 years of
____________________________________________


1 In particular, over five dockets, Appellant pleaded guilty to three counts of
Involuntary Deviate Sexual Intercourse, 18 Pa.C.S. § 3123(5); eight counts
of Indecent Assault, 18 Pa.C.S § 3126(a)(1); four counts of Indecent
Exposure, 18 Pa.C.S. § 3127; one count of Simple Assault, 18 Pa.C.S §
2701(a)(3); one count of Unlawful Restraint, 18 Pa.C.S. § 2902; and nine
counts of Corruption of Minors, 18 Pa.C.S. § 6301.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S34010-19



probation.    Appellant’s convictions subjected him to lifetime sex offender

registration requirement under Megan’s Law I and II.

       Appellant unsuccessfully sought appellate review of his Judgment of

Sentence. See Commonwealth v. Keil, No. 1845 Pittsburgh 1989 (Pa.

Super. filed April 15, 1991) (unpublished memorandum).2 Appellant did not

file a Petition for Allowance of Appeal to the Pennsylvania Supreme Court.

       On September 13, 2017, Appellant pro se filed a “Motion to Cease and

Desist Retroactive Application of Registration Requirements,” which the lower

court properly treated as first a PCRA Petition.     In his Petition, Appellant

alleged that the requirement that he register as a sex offender for his lifetime

is illegal pursuant to Commonwealth v. Muniz, 169 A.3d 1189 (Pa. 2017).

The PCRA court appointed counsel who, on April 4, 2018, filed an Amended

PCRA Petition, reiterating and developing his illegal sentence claim.

       On May 8, 2018, the Commonwealth filed an Answer to Appellant’s

Amended Petition.3 On June 27, 2018, the PCRA court dismissed Appellant’s

Amended Petition without a hearing.4
____________________________________________


2Appellant did not file a Petition for Allowance of Appeal to the Pennsylvania
Supreme Court. Appellant’s Judgment of Sentence, thus, became final on May
15, 1991. See 42 Pa.C.S. § 9545(b)(3); Pa.R.A.P. 903.
3 Because Appellant has challenged the constitutionality of a statute, the
Pennsylvania Office of the Attorney General filed a Motion to Intervene on
June 21, 2018.

4Generally, the PCRA court must provide notice of its intent to dismiss a PCRA
Petition and provide the petitioner with twenty days in which to respond.



                                           -2-
J-S34010-19



       This timely appeal followed.            Both Appellant and the PCRA court

complied with Pa.R.A.P. 1925.

       Appellant raises the following two issues on appeal:

              1. Whether the trial court erred in ruling that it lacked
                 jurisdiction to adjudicate the merits of the Amended
                 PCRA Petition and/or Petition for Writ of Habeas Corpus?

              2. Whether the trial court erred by not ruling that Act 10 of
                 2018 is unconstitutional under the federal and state ex
                 post facto and double jeopardy clauses?

Appellant’s Brief at 5. For the following reasons, however, we do not address

these claims.

       Appellant timely filed identical Notices of Appeal at each of his five trial

court docket numbers, each of which identified all five trial court docket

numbers.5     In Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), the

Pennsylvania Supreme Court held that “when a single order resolves issues

arising on more than one lower court docket, separate notices of appeal must

be filed.”   Walker, 185 A.3d at 977 (citing the Official Note of Appellate

Procedure 341(a)). This is a bright-line, mandatory instruction. Id. at 976-

77; Commonwealth v. Nichols, 208 A.3d 1087, 1090 (Pa. Super 2019)

(quashing appeal from single order denying PCRA relief where appellant filed

____________________________________________


Pa.R.Crim.P. 907(1). However, Appellant did not object to the PCRA court’s
failure to provide notice of intent to dismiss pursuant to Rule 907, rendering
any argument on this issue waived. Commonwealth v. Boyd, 923 A.2d 513,
514 n.1 (Pa. Super. 2007).

5 The Allegheny Count clerk forwarded a single Notice of Appeal to the
Prothonotary of this Court.

                                           -3-
J-S34010-19



a notice of appeal containing three trial court docket numbers); C.T.E. v.

D.S.E., __ A.3d __, 2019 WL 3369078 (Pa. Super. filed July 26, 2019)

(reiterating the “bright-line” rule requiring practitioners to file separate notices

of appeal).

      Based on Appellant’s filing errors, we conclude that Appellant has not

properly appealed from the trial court’s Order. Consistent with Walker and

Nichols, we are constrained to quash the appeal.

      Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/12/2019




                                       -4-